DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,139,145, hereinafter ‘145. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the instant application and claim 1 of ‘145 both recite the limitations of a gas source comprising an ionizable gas or gas mixture (see Claim 1); an arc chamber comprising at least a first arc chamber material and a second arc chamber material, wherein the first and second arc chamber materials are different, wherein the arc chamber comprises arc chamber walls having interior plasma facing surfaces and at least one or more arc chamber liners, a sputtering target disposed in the arc chamber, or a combination thereof, wherein the first and second arc chamber materials are present in the arc chamber walls, in the one or more arc chamber liners disposed in the arc chamber, a target disposed in the arc chamber, or a combination thereof (see Claim 1).
Claim 2 of the instant application and claim 2 of ‘145 both recite the limitations of the first arc chamber material comprises tungsten (see Claim 2).
Claim 3 of the instant application and claim 3 of ‘145 both recite the limitations of the second arc chamber material is coated onto or surface graded into a port of or all of the arc chamber walls (see Claim 3).
Claim 4 of the instant application and Claim 2 of ‘145 both recite the limitations of the second arc chamber material is any one of boron, boron nitride, boron oxide, tungsten boride or boron carbide (see Claim 2).
Claim 5 of the instant application and claim 14 of ‘145 both recite the limitations of the gas source includes germanium (see Claim 14).
Claim 6 of the instant application and claim 10 of ‘145 both recite the limitations of the arc chamber walls comprise a graphite or a carbide containing material (see Claim 10).
Claim 7 of the instant application and claim 7 of ‘145 both recite the limitations of the gas source further comprises a diluent gas, wherein the diluent gas can be any one of hydrogen, krypton, neon, helium, argon, xenon, or a xenon/hydrogen gas mixture (see Claim 7).
Claim 8 of the instant application and claim 8 of ‘145 both recite the limitations of a gas source further comprises one of hydrogen gas or a xenon/hydrogen gas mixture (see Claim 8).
Claim 9 of the instant application and ‘145 both disclose the gas source and the diluent gas are in a single package delivery vessel (see col. 12, lines 6-10).
Claim 10 of the instant application and ‘145 both disclose the gas source and the diluent gas are co-flowed (see col. 12, lines 6-10).
Claim 11 of the instant application and claim 14 of ‘145 both recite the limitations of the gas source includes one or more ionizable gases (see Claim 14).
Claim 12 of the instant application and claim 3 of the ‘145 both recite the limitations of the first arc chamber material covers an amount of the total interior plasma facing surface area of the walls in the range of about 1-99% (see Claim 3).
Claim 13 of the instant application and claim 12 of ‘145 both recite the limitations of the target reacts with or is sputtered by at least one of the ionizable gases or its ionic or neutral fragments (see Claim 12).
Claim 14 of the instant application and claim 13 of ‘145 both recite the limitations of the gas source and/or at least the first or second arc chamber material comprises an isotopically enriched material (see Claim 13).
The various dependent claims are merely obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Hanway Chang
October 24, 2022
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881